THE THIRTEENTH COURT OF APPEALS

                                   13-15-00148-CR


                               Aaron Lee Robert Flores
                                         v.
                                 The State of Texas


                                  On appeal from the
                     186th District Court of Bexar County, Texas
                           Trial Cause No. 2014CR1271


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

April 16, 2015.